In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1273V
                                     Filed: August 21, 2018
                                         UNPUBLISHED


    NAOMI MILLER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On September 15, 2017, Naomi Miller (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”)
vaccine she received on September 23, 2016 to her right shoulder. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

      On June 6, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On August 21, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $70,402.00
representing $70,000.00 for pain and suffering and $402.00 for past unreimbursed

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
expenses. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $70,402.00, in the form of a check payable to
petitioner, Naomi Miller. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
NAOMI MILLER,                              )
                                           )
                  Petitioner,              )
                                          )   No. 17-1273V (ECF)
v.                                        )   Chief Special Master Dorsey
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On June 6, 2018, respondent, the Secretary of Health and Human Services, filed his Rule

4(c) Report conceding entitlement to compensation in this matter. The same day, the Court

entered its Ruling on Entitlement, finding petitioner Naomi Miller entitled to Vaccine Act

compensation. Respondent now proffers that petitioner receive a compensation award consisting

of a lump sum of $70,402.00 in the form of a check payable to petitioner, Naomi Miller. 1 This

amount consists of $70,000.00 for pain and suffering and $402.00 for past unreimbursed

expenses, and represents compensation for all elements of compensation under 42 U.S.C.

§ 300aa-15(a) to which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $70,402.00. 3




1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
                             Respectfully submitted,

                             CHAD A. READLER
                             Acting Assistant Attorney General

                             C. SALVATORE D’ALESSIO
                             Acting Director
                             Torts Branch, Civil Division

                             CATHARINE E. REEVES
                             Deputy Director
                             Torts Branch, Civil Division

                             ALEXIS B. BABCOCK
                             Assistant Director
                             Torts Branch, Civil Division

                             s/Voris E. Johnson, Jr.
                             VORIS E. JOHNSON, JR.
                             Senior Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146
                             Ben Franklin Station
                             Washington, D.C. 20044-0146
                             Direct dial: (202) 616-4136

Dated: August 21, 2018




                         2